DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2019 and 03/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/31/2018 is noted by the Examiner.

Drawings
The drawings are objected to because:
Figures 1-9: Numbers, letters, and reference characters are hard to identify because the quality of the drawings. The examiner reminds the Applicant that reference characters must be at least .32 cm (1/8 inch) in height. See 37 C.F.R. 1,84(p)(3).
Figure 8: The boxes should be legible -- Along with the words and number in the box - to more easily identify the structure and/or methods of the invention.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 -10 are objected to because of the following informalities:  
Claim 1, claim line 19: replace “loading plate, and meanwhile can control the automatic opening” with — loading plate, and 
Claim 6, claim line 7: replace “a lifting oil cylinder, and meanwhile the loading system…” with — loading plate, and a lifting oil cylinder, and 
Claim 8, claim line 10: replace “six foot” with — six feet — to correct a grammatical error. 
Appropriate correction is required.

Claims 1-10 are objected to because the claims fail to separate each claimed element or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “four and one V-shaped guide rails are respectively paved on the two auxiliary chassises” However, it is unclear to one having ordinary skill in the art to identify how many V-shaped guide rails are current and how it is configured to have four and one at the same time. The disclosure fails to point out exactly what the control circuitry is. Further clarification explaining what the Applicants means by “four and one V-shaped guide rails”, it will be presumed that the “four and one V-shaped guide rails” means one.

Claim 1 recites the limitation "the information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the test" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the automatic opening” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driving" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driving" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottom of the switch" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the simulation test device" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the axial" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the driving" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the back loading system" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner side" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the overall connection" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inner side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the deformation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the integrity" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the loading and unloading" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the true three-axis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hole" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: the claims do not clearly describe the structural relationship between the claimed " a triaxial loading device for loading a model test piece, an automatic data collection and analysis device, a power system and a control system (claim 1); “a tray and tray bracket” (Claim 7)”. The above claimed phrases do not clearly explain how they are structurally tied to the fully automatic true triaxial tunnel and underground project model test system.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855